DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a gamma voltage generator for a source driver. Each independent claim identifies, inter alia, the uniquely distinct features:
a control circuit, coupled to the DAC, configured to receive a plurality of first control signals for the plurality of first buffers and calculate a second control signal to be sent to the DAC according to the plurality of first control signals;
wherein the second tap node is located between two of the plurality of first tap nodes, and resistance values of resistors between the second tap node and the two first tap nodes are substantially equal; and 
wherein the second tap node is driven by the second buffer with an average voltage of two voltages of the two first tap nodes. 

The closest prior arts of:
Kim (U.S. Patent No. 9,275,609) discloses a gamma voltage generator (Fig. 10) for a source driver (130 of Fig. 1) includes a resistor string and tap nodes GMA1-GMA5 and second DAC (132c) and a control circuit coupled to the DAC (132c).
Kanausz (U.S. Patent No. 7,504,979) discloses in Fig. 2, a multiplexer (512), coupled between the buffer (230) and the resistor string (240), and configured to selectively connect the buffer to one of a plurality of second tap nodes on the resistor string (210).
Lee et al (U.S. Patent No. 9,449,553) discloses in Fig. 3, a timer (400) coupled to the buffer of a driving source (300), configured to enable the buffer for a predetermined time-period.

However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUC Q DINH/Primary Examiner, 
Art Unit 2692